ease 4:36-Me-08325-LAK Becument $-2FifetpdmamaDoPateye afc 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In the Matter of the Application of

COMMERCIAL BANK OF DUBAI

Petitioner,

For an Order under 28 U.S.C. § 1782(a) Authorizing

Service of a Subpoena to Require Testimony
Production of Documents by

AMERICAN EXPRESS, INC.

Respondent,

For Use in a Contemplated Action, Dubai Court of

First Instance, Plenary Commercial, UAE.

and the Case No. itfC Z 2)

 

 

JPROPOSED] ORDER

WHEREAS an application (the “Appl

on September 15, 2020 by Mayer Brown LLP

ication”), having been duly submitted to this Court

, counsel for Commercial Bank of Dubai (“CBD”),

for entry of an order pursuant to 28 U.S.C, § 11782 permitting counsel for CBD to serve American

Express, Inc. (“Amex” or “Respondent”) with

a subpoena in the form attached as Exhibit A to the

Application, seeking documents from Respondent in accordance with the Federal Rules of Civil

Procedure; and
WHEREAS the Court has reviewed tl

of Souhayel Tayeb, and Memorandum of Law

WHEREAS this Court finds that the /

ie Application, the Exhibit thereto, the Declaration

submitted in support of the Application; and

Application meets the statutory requirements of 28

U.S.C. § 1782, and that it is appropriate in this Court’s discretion to grant the Application.

 

 
Case 1:20-mc-00325-LAK Document5 Filed 09/17/20 Page 2 of 2
Case 1:20-mc-00325-LAK Document 1-2 Filed 09/15/20 Page 2 of 2

IT IS HEREBY ORDERED THAT counsel for CBD may serve Respondent with a

subpoena in th Vee bac attached as ae ta Ath puget “tes Ls usr ch (prsfgonce

wan

UNfTED STATES DISTRICT JUDGE

+o OL
ORDERED. SOL
Dated: September 17, 2020
New York, New York

 

 
